DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on November 26, 2019.  Claims 1-33 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Independent claim 1 recites “providing an electronic notification to a related party concerning the outstanding payment; and enabling the related party to review details of the outstanding payment and effectuate electronic settlement of at least a portion of the outstanding payment without having to establish an account.”  Independent claims 12 and 23 recite similar features.  Dependent claim 8 recites “storing the electronic payment information for future use”.  Dependent claims 19 and 30 recite a similar feature.  Although the specification repeatedly notes the related party does not have to establish an account, the specification when examined as a whole does not convey to a person of ordinary skill in the art how the function or result of providing an electronic notification to the related party or storing the electronic payment information of the related party is performed or achieved if the related party has no account.  
Claims 2-7, 9-11, 13-18, 20-22, 24-29 and 31-33 are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-33 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 1, product of claim 12 and system of claim 23 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 12 and 23 recite: 
1. A computer-implemented method, executed on a computing device, comprising: 
obtaining information concerning an outstanding payment related to medical services; 
providing an electronic notification to a related party concerning the outstanding payment; and 
enabling the related party to review details of the outstanding payment and effectuate electronic settlement of at least a portion of the outstanding payment without having to establish an account.

Referring to the bolded limitations above, independent claims 1, 12 and 23 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 12 and 23 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 12 and 23 only recite the simple commercial interaction of paying a medical invoice, and may further be considered a legal interaction in view of that patient health information is heavily regulated in the United States, for example under the Health Insurance Portability and Accountability Act (HIPAA) of 1996.  Accordingly, each of claims 1, 12 and 23 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 12 and 23, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 12 and 23 of a processor and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 12 and 23 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 12 and 23, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, paying medical invoices with online billing and paying bills without establishing an account (the ubiquitous “login as a guest” found on every online retailers checkout) are notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the processor and memory of claims 1, 12 and 23 are known devices, as discussed in paragraphs [0017] and [0040] of the Applicant’s specification.   Accordingly, claims 1, 12 and 23 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 12 and 23 are not patent eligible.  Dependent claims 2-11, 13-22 and 24-33 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial data gathering/manipulation and WURC activity, and are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2015/0100483) in view of Joao (US 2014/0081667).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Joao in Schoenberg since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of processing and providing constituent information and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites:
A computer-implemented method, executed on a computing device, comprising: (Schoenberg, Fig. 7, [0071], payment/information processing method 700)
obtaining information concerning an outstanding payment related to medical services; (Schoenberg, [0025], biller refers to any entity desiring to solicit payment from any payer.  Schoenberg does not specifically disclose the outstanding payment is directed to medical services.  However, the related art reference Joao, [0276], notes payment information may be related to a healthcare provider.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the payment of Schoenberg to be a medical payment as discussed in Joao as Schoenberg, [0023], notes payer activities are not limited.)
providing an electronic notification to a related party concerning the outstanding payment; and (Schoenberg, Fig. 7, [0071], mobile communication device of customer receives payment/information notification for a customer by SMS message at step 702)
enabling the related party to review details of the outstanding payment and effectuate electronic settlement of at least a portion of the outstanding payment without having to establish an account.  (Schoenberg, Fig. 7, [0071], at 704 online payment/information URL is extracted from SMS message at step 704, online payment/information form is received at step 708 without customer logging in or pre-registering, completed online payment/information form sent to secure payment form server at step 712) 
Claims 12 and 23 correspond to claim 1 and are rejected on the same grounds.  Regarding claims 12 and 23, Schoenberg, [0026], computer system includes processor and memory.

Claim 2 recites:
The computer-implemented method of claim 1 wherein obtaining information concerning an outstanding payment related to medical services includes: periodically updating the information concerning an outstanding payment related to medical services.  (Schoenberg, [0069], notifying customer or constituent of need or opportunity to make payment or update information)  
Claims 13 and 24 correspond to claim 2 and are rejected on the same grounds.
Claim 3 recites:
The computer-implemented method of claim 1 wherein obtaining information concerning an outstanding payment related to medical services includes: obtaining information concerning an outstanding payment related to medical services from an accounts receivable system.  (Schoenberg, Fig. 1, [0037], biller’s computer 104 sends emailed invoice 101)
Claims 14 and 25 correspond to claim 3 and are rejected on the same grounds.
Claim 4 recites:
The computer-implemented method of claim 1 wherein providing an electronic notification to a related party concerning the outstanding payment includes: generating a text message for the related party concerning the outstanding payment; and providing the text message to the related party via a text-messaging system.  (Schoenberg, Fig. 7, [0071], SMS message at step 702)
Claims 15 and 26 correspond to claim 4 and are rejected on the same grounds.
Claim 5 recites:
The computer-implemented method of claim 1 wherein providing an electronic notification to a related party concerning the outstanding payment includes: providing a plurality of temporally-spaced electronic notifications to the related party concerning the outstanding payment, wherein later-transmitted electronic notifications within the plurality of temporally-spaced electronic notifications are modified to include supplemental information.  (Schoenberg, [0069], discusses notifying customer or constituent of need or opportunity to make payment or update information.  Schoenberg does not specifically disclose temporally-spaced notifications including supplemental information.  However, the related art reference Joao, [0387], generates messages with updated health information.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the notifications of Schoenberg to include updated information as discussed in Joao to update payer information without limitation as discussed in Schoenberg, [0023].)
Claims 16 and 27 correspond to claim 5 and are rejected on the same grounds.
Claim 6 recites:
The computer-implemented method of claim 1 wherein enabling the related party to review details of the outstanding payment and effectuate electronic settlement of at least a portion of the outstanding payment without having to establish an account includes: enabling the related party to define electronic payment information that is used to effectuate electronic settlement of at least a portion of the outstanding payment.  (Schoenberg, Fig. 7, [0071], completing online payment/information form at step 710)
Claims 17 and 28 correspond to claim 6 and are rejected on the same grounds.
Claim 7 recites:
The computer-implemented method of claim 6 wherein the electronic payment information includes one or more of: credit card information; bank account information; and electronic wallet information.  (Schoenberg, [0073], credit card, bank account)
Claims 18 and 29 correspond to claim 7 and are rejected on the same grounds.
Claim 8 recites:
The computer-implemented method of claim 6 wherein enabling the related party to review details of the outstanding payment and effectuate electronic settlement of at least a portion of the outstanding payment without having to establish an account further includes: storing the electronic payment information for future use.  (Schoenberg, [0073], credit card or other payment method data is collected for future use)
Claims 19 and 30 correspond to claim 8 and are rejected on the same grounds.
Claim 9 recites:
The computer-implemented method of claim 1 wherein enabling the related party to review details of the outstanding payment and effectuate electronic settlement of at least a portion of the outstanding payment without having to establish an account further includes: launching a web application to enable the related party to effectuate electronic settlement of at least a portion of the outstanding payment without having to establish an account.  (Schoenberg, [0073], personalized payment hyperlink)  
Claims 20 and 31 correspond to claim 9 and are rejected on the same grounds.
Claim 10 recites:
The computer-implemented method of claim 1 further comprising: generating one or more reports concerning the electronic settlement of the at least a portion of the outstanding payment; and providing the one or more reports to a third party.  (Schoenberg, Figs. 4A and 4B, [0051], [0056], notice provided to biller and/or payer when payments have been completed)
Claims 21 and 32 correspond to claim 10 and are rejected on the same grounds.
Claim 11 recites:
The computer-implemented method of claim 1 wherein the information concerning the outstanding payment concerns an amount unpaid by a medical insurance company.  (As noted above with respect to claim 1, Schoenberg does not medical specific payments an amount unpaid by a medical insurance company.  However, the related art reference Joao, [0276], notes the payment request may be an insurance co-payment.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the payment of Schoenberg to be an insurance co-payment as discussed in Joao as Schoenberg, [0023], notes payer activities are not limited.)    
Claims 22 and 33 correspond to claim 11 and are rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barman (US 2017/0256007) discusses a text payment system, Title.
Deshmukh (US 2019/0050845) discusses initiating payment through a bill payment SMS, Abstract.
Schoenberg (US 2013/0304638) discusses processing payments using SMS messaging, Fig. 5.
Koplovitz (US 2014/0143139) discusses completing a medical transaction over text, [0018].
Hoffman (US 2018/0197160) discusses a patient dashboard including an ongoing transaction database 150, Fig. 1, [0055]; “Quick pay without Login”, Fig. 2V.
Brunner (US 2016/0321624) discusses paying bills using text messages, [0057].
Pourfallah (US 2012/0239417) discusses receiving a medical bill via text, [0041].
Purves (US 2013/0346302) discusses a remote portal bill payment platform, Fig. 1.
Coyne (US 2012/0035952) discusses managing payments in a health care system, Abstract.
Gangapurkar (US 2012/0066090) discusses a quick pay option, [0020].
Law (US 2010/0145861) discusses pay now, one click and other simplified payment processes, [0080].
Sokolic (US 2008/0015982) discusses quick pay without registering as a payer, [0175].
Low (US 2012/0239529) discusses if the consumer chooses not to register for an account, a temporary guest login may be sent, [0024].
Soto (US 2011/0004533) discusses guest login/checkout, [0102].
Sawhney (US 2009/0198515) discusses guest login 106 for health information, [0041].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692